SHARP, Judge.
The petitioner pro se appeals from an order of the trial court denying his petition to vacate his judgment and sentence. He claims his plea was not voluntarily entered, one of the express grounds for collateral attack set forth in Rule 3.850 of the Florida Rules of Criminal Procedure. Petitioner al*36leged he was ill and under heavy sedation. On the date he entered his “nolo” plea he had just been released from the hospital. He had a duodenal ulcer, suffered considerable bleeding, was “stabilized” in the hospital and released. The hospital records attached do not indicate whether pain-killers or sedatives were given to the petitioner.
The motion, however, is defective on its face because it does not state whether an appeal was taken, and whether other post-conviction remedies were sought, as required by Rule 8.850(b) and (c). We therefore affirm the lower court’s order, but without prejudice to the petitioner to refile upon compliance with Rule 3.850(b) and (c). Catlett v. State, 367 So.2d 735 (Fla. 4th DCA 1979); Scott v. State, 364 So.2d 67 (Fla. 4th DCA 1978).
CROSS and UPCHURCH, JJ., concur.